EXHIBIT 10.24
 
CITIZENS FINANCIAL CORPORATION
MASTER CASH BONUS PERFORMANCE PLAN


1. Purpose and Effective Date. The Plan was adopted by the Board, effective
August 11, 2005, for the purpose of assisting the Corporation in attracting and
retaining certain key employees who are in a position to make a significant
contribution to the growth and profitability of the Corporation by providing a
reward for performance and incentive for future endeavor.
 
2. Definitions. In this Plan, the following terms shall have the indicated
meanings:
 
A. “Award” means, for any Participant, a document setting forth specific
information regarding the Participant’s opportunity to receive a Bonus Payment
under this Plan to the Participant signed in behalf of the Committee.
 
B. “Board” the Corporation’s Board of Directors.
 
C. “Bonus Payment” means an amount payable to a Participant pursuant to the
terms of this Plan and the Participant’s Award.
 
D. “Code” means the Internal Revenue Code of 1986, as amended.
 
E. “Committee” means a committee of the Board consisting of at least three (3)
members of the Board, duly authorized by the Board to administer the Plan, who
(i) are not eligible to participate in the Plan, and (ii) are “outside
directors” (within the meaning of Code Section 162(m).
 
F. “Corporation” means Citizens Financial Corporation, with its principal place
of business at Suite 300, The Marketplace, 12910 Shelbyville Road, Louisville,
Kentucky 40253-6149.
 
G. “Participant” means any executive officer or key employee of the Corporation
who, as determined by the Committee in its sole discretion, is in a position to
make a significant contribution to the growth and profitability of the
Corporation.
 
H. “Plan” means the Citizens Financial Corporation Master Cash Bonus Performance
Plan, as set forth herein and as amended from time to time.
 
I. “Year” means, for any Participant, a period of 12 months beginning and ending
on the dates set forth in the related Award.
 
3. Eligibility. Each executive officer and key employee of the Corporation who
is recommended by the Chief Executive Officer, selected by the Committee and
approved by the Board is eligible to participate in the Plan and receive an
Award pursuant to the terms and conditions set forth herein. Members of the
Board are eligible to receive Awards under the Plan but any member who does
shall not participate in the 
 


--------------------------------------------------------------------------------



Committee’s administration of the Plan nor the Committee’s selection or the
Board’s approval of the Participants to whom Awards will be made or the formulae
for such Awards.
 
4. Plan Administration.
 
A. Committee Administration. The Plan shall be administered by the Committee.
The Committee shall select the Participants and the award formulae and otherwise
be responsible for the administration of the Plan, in accordance with its terms.
The Committee shall have the authority to construe and interpret the Plan and
any agreement or other document relating to any Bonus Payment under the Plan,
may adopt rules and regulations governing the administration of the Plan, and
shall exercise all other duties and powers conferred on it by the Plan, or that
are incidental or ancillary thereto that it considers appropriate and in the
Corporation’s best interest. The interpretation of any provision of the Plan by
the Committee shall be final, conclusive and binding upon all persons, and the
officers of the Corporation shall place into effect and shall cause the
Corporation to perform its obligations under the Plan in accordance with the
Committee’s determinations. A majority (but not fewer than two) of the members
of the Committee shall constitute a quorum. The vote of a majority (but not
fewer than two) of those present at a meeting at which a quorum is present or
the unanimous written consent of the Committee shall constitute action by the
Committee.
 
B. Authority to Change Terms and Conditions of Awards. Without limiting the
Committee’s authority under other provisions of the Plan, but subject to any
express limitation of the Plan and any Award, the Committee shall have the
authority to accelerate a Bonus Payment and to waive restrictive conditions for
a Bonus Payment (including forfeiture conditions but not award formulae), in
such circumstances as the Committee deems appropriate.
 
5. Awards. The Committee shall prepare an Award for each Participant and shall
deliver a copy of such Award signed in behalf of the Committee to the
Participant.
 
6. Determination of Bonus Payment.
 
A. Basis for Determination. The Bonus Payment for each Participant shall be
determined by the Committee in accordance with the terms and conditions of the
Participant’s Award and financial information acceptable to the Committee.
 
B. Maximum Annual Bonus Payment. No Participant may receive a Bonus Payment with
respect to any Year in excess of any maximum amount set forth for such Year in
his or her Award.
 
C. Employment Termination. Subject to the terms of a Participant’s Award, the
Committee shall have sole discretion to determine whether a prorated Bonus
Payment may be paid to a Participant whose employment with the Corporation
terminates during a Year for which the Participant eligible for a Bonus Payment.
 

2

--------------------------------------------------------------------------------



 
7. Payment of Bonus Payments.
 
A. Time and Method of Payment. Distribution of a Bonus Payment shall be made to
a Participant in a single sum cash payment as soon as administratively
practicable after the end of the Year (or lesser period) to which the Bonus
Payment relates and in any event not later than two and one-half months after
the end of such Year (or lesser period).
 
B. Withholding. The Corporation shall have the right to withhold from any Bonus
Payment any taxes required by law to be withheld with respect to such payments.
 
C. Offsets. As a condition to eligibility for a Bonus Payment, each Participant
consents to the deduction from the Bonus Payment of any amounts owed by the
Participant to the Corporation to the extent permitted by applicable law.
 
D. $1,000,000 Compensation Limit. Notwithstanding any other provision of this
Plan or any Award, no Bonus Payment shall be paid to a Participant to the extent
the payment would cause the Participant to have compensation from the
Corporation and its affiliated companies for any year in excess of $1,000,000
and which is nondeductible by the Corporation and its affiliated companies
pursuant to Code Section 162(m). Any Bonus Payment, or portion thereof, not
payable because of this limitation shall be paid to the Participant in the first
subsequent year in which the payment would not cause the loss of the
Corporation’s or its affiliated companies’ compensation tax deduction.
 
8. Plan Amendment and Termination. Although it is the present intention of the
Corporation to continue the Plan in effect for an indefinite period of time, the
Corporation reserves the right, by resolution of the Board, to amend or
terminate the Plan at any time, in its sole discretion, provided that no such
action shall adversely affect any Bonus Payment for the Year in which such
resolution is adopted.
 
9. Notices. Notice required or permitted to be given by the Corporation to a
Participant pursuant to the Plan shall be considered given when personally
delivered or deposited in the United States mail, registered or certified,
postage prepaid, addressed to the Participant, at the last address shown for the
Participant on the Corporation’s records or subsequently provided in writing to
the Corporation.
 
10. Nonassignability. Except as otherwise provided in Section 7, no Bonus
Payment shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge before actual receipt by the
Participant or the payee. Any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge before receipt shall be void.
 
11. No Rights to Continued Employment. Nothing contained herein or in any Award
confers upon any Participant the right to be retained in the service of the 
 

3

--------------------------------------------------------------------------------


 
 
Corporation nor limits the right of the Corporation to discharge or otherwise
deal with a Participant without regard to the existence of the Plan.

12. Unfunded Plan. The Plan shall at all times be an unfunded payroll practice
and no provision shall at any time be made with respect to segregating assets of
the Corporation for payment of any Bonus Payment. No Participant or any other
person shall have any interest in any particular assets of the Corporation by
reason of the right to receive a Bonus Payment under the Plan and any such
Participant or any other person shall have only the rights of a general
unsecured creditor of the Corporation.
 
13. Severability. The invalidity or unenforceability of any provision of the
Plan shall not affect the remaining provisions of the Plan and such invalid or
unenforceable provision shall be stricken to the extent necessary to preserve
the validity and enforceability of the Plan.
 
14. Governing Law. The Plan shall be governed and construed in accordance with
the laws of the Commonwealth of Kentucky.
 
15. Jurisdiction. As a condition to eligibility to receive a Bonus Payment, each
Participant irrevocably consents to the exclusive jurisdiction of the courts of
the Commonwealth of Kentucky and of any federal court located in Jefferson
County, Kentucky in connection with any action or proceeding arising out of or
relating to this Plan, any document or instrument delivered pursuant to or in
connection with this Plan, or any breach of this Plan or any such document or
instrument.
 
THIS CERTIFIES that the Corporation has adopted this Plan effective as of the
date specified above.
 
 

        CITIZENS FINANCIAL CORPORATION  
   
   
    By:   /s/ Darrell R. Wells  

--------------------------------------------------------------------------------

       Darrell R. Wells               Chairman, Board of Directors 

 
 
 
4